                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

BAKER HUGHES OILFIELD OPERATIONS LLC,           §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §           CIVIL ACTION H-16-1956
                                                §
SMITH INTERNATIONAL, INC.,                      §
                                                §
       Defendant.                               §


                                            ORDER

       Pending before the court is a motion to supplement filed by plaintiff Baker Hughes Oilfield

Operations LLC (“Baker”). Dkt. 111. Defendant Smith International, Inc. responded (Dkt. 112),

and Baker replied (Dkt. 113). Having considered the motion, responses, record evidence, and

applicable law, the court GRANTS Baker’s motion to supplement (Dkt. 111).

       Signed at Houston, Texas on April 18, 2019.




                                            ___________________________________
                                                        Gray H. Miller
                                                Senior United States District Judge
